UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6121


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS JOSEPH ISBELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.          Richard L.
Voorhees, District Judge. (5:06-cr-00022-RLV-DSC-18)


Submitted:   May 30, 2013                     Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas J. Isbell, Appellant Pro Se.         Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Thomas J. Isbell appeals the district court’s order

denying a reduction of sentence under 18 U.S.C. § 3582(c)(2)

(2006).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.   United States v. Isbell, No. 5:06-cr-00022-RLV-

DSC-18 (W.D.N.C. Jan. 15, 2013)       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                            AFFIRMED




                                  2